Citation Nr: 0411485	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-22 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which established service connection and assigned a 10 
percent rating.  The veteran and his representative presented 
testimony before the undersigned Veterans Law Judge at a 
hearing at the RO in October 2003.  

This issue is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

At his October 2003 hearing, the veteran testified that the 
symptomatology associated with his low back condition had 
worsened causing him to miss work and that he was followed by 
a private chiropractor, Dr. John Young.  The veteran advised 
that he has never submitted records from the chiropractor  

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, this case is REMANDED for further development:  

1.  The VBA AMC should obtain all VA 
medical records from May 2003 to present.  
The VBA AMC should furnish the veteran 
with the appropriate release of 
information forms and request address of 
any private medical providers.  After 
receipt of these release forms, the VBA 
AMC should obtain the veteran's records 
from his private chiropractor, Dr. John 
Young, as well as any other private 
medical providers.  If these records are 
not available, the VBA AMC should advise 
the veteran of such.  All records should 
be associated with the claims file.

2.  After completion of number 1 above, 
the VBA AMC should arrange for a VA 
orthopedic examination in order to 
determine the nature and severity of the 
veteran's lumbar strain.  All indicated 
testing should be conducted.  The claims 
folder and a copy of this remand must be 
made available to the physician for 
review in conjunction with the 
examination.   The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion.  The examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  
He/she should also comment on the 
functional limitations as well as 
weakened movement, excess fatigability, 
and incoordination, if any, caused by the 
veteran's service-connected lumbar strain 
in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  The examiner 
should comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation.  It is requested that 
the examiner provide explicit responses.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
prior and revised regulations effective 
in September 2002 and September 2003.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).
 


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



